DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Remarks filed on 08/04/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.

Status of Claims
Claims 1-20 were previously pending and subject to a final Office Action mailed 03/04/2022. Claim 15 was amended. Claims 1-14 and 16-20 were cancelled. Claims 21-25 were newly added. Claims 15 and 21-25 are currently pending and are subject to the Examiner’s Amendment indicated below. Claims 15, 21-22, and 25 are allowed. 


	

	Response to Arguments
35 USC § 101
Applicant’s arguments, see pages 5-7 of Applicant’s Response, filed 08/04/2022, with respect to the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. 101 rejection of Claims 1-20 have been withdrawn. Examiner noting the features of a shared battery and smart meter within the system are what made the claim eligible as they are additional elements which perform real time measurements and calculations that are more than extra solution activity or merely “applying it” using generic computer components. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Berman on 08/12/2022. In summary, Claims 21, 22, and 25 are amended to depend on claim 15 and Claims 23 and 24 are cancelled. 
21. The system of claim 15, wherein the instructions, when executed by the one or more processors, further cause the system to perform: determining one or more physical models for calculating the wear cost as a function of one or more shared battery usage patterns.
22. The system of claim 15, wherein the instructions, when executed by the one or more processors, further cause the system to perform: recording real-time energy consumption, from the shared battery, attributed to each of the two or more homes.
23. (canceled)
24. (canceled)
25. The system of claim 15, wherein the dynamic resource consumption comprises a distinct price for each of the two or more homes.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Current prior art alone or in combination fail to disclose every element of independent claim 15. Examiner noting the limitations of “for each of the two or more homes: receiving, from a smart meter of that particular home real-time energy information for energy consumed by the particular home of the two or more homes over a period of time; determining an equivalent shared battery capacity for the particular home based on a peak energy requirement of particular home across the depth of discharge of the shared battery; determining a home depth of discharge for the particular home based on the real-time energy information for energy consumed by the particular home over the period of time and the equivalent shared battery capacity for the particular home; determining an effective energy consumption for the particular home in real-time based on the real-time energy consumed by the particular home over the period of time and a discharge cost factor; determining an effective wear cost for the particular home based on home wear cost for the particular home and a discharge rate cost factor” as the specific element not disclosed in available prior art alone or in combination.
The following are the closest prior art:
Kumazawa (US 8612362) taught splitting a battery wear cost among multiple users. However, the reference does not teach the limitations Examiner noted above. 
Salter (US2017/0140482) teaches a smart meter which monitors usage and consumption data. However, the reference does not teach the limitations Examiner noted above.
Asghari et al. (US2014/0005852) teaches determining an estimated life of a battery under a specified usage pattern. However, the reference does not teach the limitations Examiner noted above.
Jia et al. (US2015/0094968) teaches a demand based pricing system for electric grid utilization. However, the reference does not teach the limitations Examiner noted above.
WO 2017/142536 taught determining individual user’s wear costs on a vehicle by collecting user usage data in real-time. However, the reference does not teach the limitations Examiner noted above.
Zhou, or the publication titled, “Modeling of the Cost of EV Battery Wear Due to V2G Application in Power Systems” taught battery cycle life calculations and depth of discharge calculations. However, the non-patent literature does not teach the limitations Examiner noted above.
Zhu, or the publication titled, “Sharing Renewable Energy in Smart Microgrids” teaches a plurality of homes sharing energy from a grid and splitting costs. However, the non-patent literature does not teach the limitations Examiner noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        


/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628